Citation Nr: 1211263	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to September 6, 2011, and in excess of 40 percent as of September 6, 2011, for residuals of a right patella fracture with osteoarthritis (right knee disability). 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in April 2011.  A transcript of the hearing has been associated with the claims file.

The Board remanded this claim in July 2011 for further development.  It now returns for appellate review. 

During the pendency of this appeal, in a December 2011 rating decision, the evaluation of the Veteran's right knee disability was increased from 20 percent to 40 percent effective September 15, 2011.  Because this increased rating does not represent a grant of the maximum benefits allowable, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that, as pointed out by the Veteran's representative, the agency of original jurisdiction (AOJ) erroneously found that September 15, 2011 was the date of a VA examination establishing entitlement to a 40 percent rating.  In fact, the date of the examination was September 6, 2011.  Thus, the RO should take appropriate action to ensure that compensation at the 40 percent rate commences on September 6, 2011.  In the present opinion, the Board will use the date September 15, 2011 when referring to action taken by the AOJ, and use the date September 6, 2011 when addressing the merits of this claim. 


FINDINGS OF FACT

1.  Prior to September 6, 2011, the Veteran's right knee disability was manifested by flexion greater than 60 degrees, extension less than 10 degrees, pain, swelling, locking, and effusion into the joint, without clinical evidence of recurrent subluxation or lateral instability.  

2.  As of September 6, 2011, the Veteran's right knee disability has been manifested by flexion to 110 degrees, extension to 30 degrees, pain, locking, and effusion into the joint without clinical evidence of recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to September 6, 2011 for recurrent subluxation or instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a separate rating of 10 percent, but no higher, for arthritis of the right knee with painful motion have been met prior to September 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

3.  The criteria for a rating in excess of 40 percent for arthritis of the right knee as of September 6, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

4.  The criteria for a separate rating of 20 percent for a condition of the meniscus with locking, pain, and effusion into the joint have been met as of September 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code 5258 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

When a claim is for an increased rating for an already service-connected disability, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, an October 2007 letter satisfied all notice requirements under the VCAA.  Accordingly, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Pursuant to the Board's July 2011 remand directive, the Veteran was sent an August 2011 letter requesting him to identify any additional records or evidence relevant to his claim.  He was invited to authorize VA to request relevant records on his behalf or to submit these records himself as well as any other information relevant to his claim.  The Veteran did not respond to this letter, and has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA examination was performed most recently in September 2011 pursuant to the Board's July 2011 remand directive.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the claims file and the relevant medical history, examined the Veteran, and described his right knee disability and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  A VA examination of the right knee was also performed in October 2007 and also provides sufficient information for rating purposes.  The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his right knee disability since he was last examined in September 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board further finds that there has been substantial compliance with its July 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II. Analysis

The Veteran claims entitlement to a rating in excess of 20 percent prior to September 6, 2011, and in excess of 40 percent as of September 6, 2011, for his service-connected right knee disability.  For the following reasons, the Board finds that increased ratings are not warranted.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's right knee disability has been evaluated as 20 percent disabling prior to September 15, 2011, and 40 percent disabling as of September 15, 2011 under Diagnostic Codes (DC's) 5010 and 5261.  See 38 C.F.R. § 4.71a.  However, the Board notes that the 20 percent rating in effect prior to September 15, 2011 was initially assigned under DC 5257 in a September 2003 rating decision for moderate impairment of the knee due to recurrent subluxation or lateral instability.  See id.  This rating was reduced from 20 percent to 10 percent effective July 1, 2008 in an April 2008 rating decision.  On appeal, the Board found that the rating reduction was improper and restored the 20 percent rating.  When the restoration of the 20 percent rating was effectuated in an August 2011 rating decision, it was erroneously assigned under DC's 5010-5261 for arthritis manifested by limited extension.  However, as will be explained below, the Veteran's extension did not meet the criteria for a rating of 20 percent prior to the September 2011 VA examination.  The 20 percent rating was predicated on DC 5257.  Accordingly, the Board finds that the 20 percent rating prior to September 15, 2011 is appropriately assigned under DC 5257 rather than DC's 5010 and 5261.  As such, the Board will begin with this diagnostic code in determining whether an increased rating is warranted prior to September 15, 2011. 

Under DC 5257, recurrent subluxation or lateral instability of the knee is assigned a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating severe impairment of the knee.  See id.  38 C.F.R. § 4.71a. 

Turning to the evidence of record, the October 2007 VA examination reflects that the Veteran reported increased pain and swelling in the knee medially and posteriorly.  He complained of constant pain on a scale of 7 out of 10 in terms of severity which improved to a 4 with medication.  He also stated that his right knee occasionally swelled and clicked, and reported locking episodes that occurred daily or more often.  These symptoms affected his job as a roofing contractor as he had difficulty kneeling and lifting heavy objects.  On examination, there was no effusion.  The right knee was tender and exhibited crepitus.  The ligaments were stable.  The Veteran was able to stand for three to eight hours, with only short rest periods.  He was able to walk more than a quarter of a mile but less than a mile.  The examiner did not find deformity, instability, giving way, stiffness, or weakness.  Range of motion of the right knee was from 0 to 90 degrees, with pain beginning at 70 degrees.  After repetitive testing, range of motion was limited by an additional 10 degrees due to pain and locking during extension of the knee.  There was no additional limitation due to weakness, fatigue, lack of incoordination, or fatigue following repetitive use.  The examination was negative for ankylosis of the knee.  An October 2007 x-ray study showed moderate degenerative joint disease of the right knee.  The examination report further reflects that a September 2006 MRI suggested the presence of chondromalacia patella with associated joint effusion.  The MRI also revealed a poorly defined posterior horn medial meniscus likely related to a meniscectomy (the Veteran had undergone surgery in September 2004 to repair a tear in the medial meniscus of the right knee) or a present tear of the medial meniscus.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee.  The examiner found that the right knee disability had significant affects on the Veteran's occupation as he had decreased mobility and could not walk up an incline.  As the owner of a roofing company, he usually supervised rather than did the physical labor.  It was also noted that he could not mow the lawn due to a downhill slope.  

A November 2007 VA treatment record reflects that the Veteran was unable to bend adequately at his job and had trouble getting up and down ladders due to his right knee disability and left sciatica.  He also reported that his knee locked on occasion and that he recently fell when getting out of bed. 

A January 2008 VA treatment record reflects findings of reduced range of motion with tenderness on palpation.  An MRI study revealed a lateral meniscus tear and small joint effusion. 

A February 2008 VA treatment record reflects that the Veteran's right knee was stable and that range of motion was normal but with pain.  

A July 2008 VA treatment record reflects that the Veteran had pain and instability of the right knee which was not responding to conservative care.  

In August 2008, the Veteran underwent right knee surgery performed by VA, which included arthroscopic "clean out" with chondroplasty, coabrasion and shaving.  It was noted in the operation report that the Veteran had not responded well to conservative care.  Based on this surgery, the RO assigned a temporary total evaluation for surgery necessitating convalescence from August 8, 2008, the date of the surgery, through November 31, 2008.  See 38 C.F.R. § 4.30 (2011).

An October 2008 VA treatment record reflects that the Veteran had not experienced an improvement in his symptoms since undergoing the August 2008 surgical procedure.  It was noted that injections of Synvisc, a medicinal joint lubrication, had not alleviated his symptoms and that therapy was also not helping.  The Veteran was diagnosed with end stage osteoarthritis of the right knee.  The treating provider observed that the Veteran's only remaining option would be a total knee replacement. 

A January 2009 VA x-ray study revealed moderate degenerative changes of the right knee with a suggestion of a right knee joint effusion.  On physical examination, the Veteran had swelling, tenderness, and diminished range of motion of the right knee. 

A February 2009 VA treatment record reflects that the Veteran reported intermittent swelling of the right knee and marked limitation of motion secondary to pain.  On examination, the Veteran walked with a marked antalgic gait.  He did not use a cane.  Extension of the right knee was to 5 degrees and flexion to 100 degrees.  There was marked pain with motion at this point.  There was no instability or effusion.  However, the physician noted crepitus as well as markedly palpable osteophytes.  An x-ray study showed a marked varus of the right knee as well as marked medial joint line loss.  The physician diagnosed end-stage osteoarthritis. 

A February 2009 VA MRI study showed a contusion of the medial femoral condyles and medial tibial plateau; edematous signal in the medial meniscus without a definite tear; chrondromalacia patella; minimal joint effusion with a tiny Baker's cyst; and marked hypetrophic spurring about the femoral condyles. 

An August 2009 VA treatment record shows that the Veteran had persistent pain in the right knee and "increasing disability."  Range of motion of the right knee was from 0 to 100 degrees with pain, marked medial tenderness, antalgic gait, and varus deformity.  

A December 2009 VA treatment record reflects that the Veteran reported effusion "repeatedly" in the right knee with occasional catching and occasional locking.  He denied having fallen.  On examination, the Veteran walked with an antalgic gait.  He had full extension of the right knee and flexion to 110 degrees, at which point there was some pain.  Crepitation with motion was noted.  There were no meniscal signs and no ligamentous instability.  The treating physician diagnosed osteoarthritis of the right knee with effusion, pain, and deformity.  

A September 2010 VA treatment record reflects that on examination, the Veteran's right knee was tender along the course of the medial collateral ligament and the medial joint line.  There was effusion in the knee and crepitus when the patella was balloted against the femoral condyles.  The treating physician, an orthopedic doctor, diagnosed significant internal derangement of the right knee.  The physician found that due to the Veteran's relatively young age and the fact that he no longer was climbing roofs for his job, his symptoms could be managed by using a brace and a cane.  To help alleviate his right knee pain, the Veteran was advised to use hot and cold packs as well as pain medication.  The physician was also willing to sign a form authorizing the Veteran to obtain a handicapped plate for his car.  

The September 2011 VA examination report reflects that the Veteran's right knee flexion was to 115 degrees, with objective evidence of painful motion beginning at this point.  The Veteran's extension was to 30 degrees with objective evidence of painful motion beginning at this point.  The Veteran's right knee did not have further limitation of motion on repetitive testing.  The Veteran's right knee strength was normal.  Stability of the right knee was normal.  There was no evidence of recurrent subluxation or dislocation.  The examiner also noted that the Veteran had a "meniscus condition" with frequent episodes of locking, joint pain, and joint effusion.  In this regard, it was noted that even after the Veteran's meniscectomy he had loss of range of motion, persistent pain, and recurring swelling.  The Veteran used a brace and cane as assistive devices.  He denied flare-ups of his knee symptoms.  In terms of the impact of the Veteran's right knee disability on his ability to work, the examiner noted that the Veteran worked as a roofing contractor but was unable to climb roofs since 2010 due to instability walking down the roof.  

At the April 2011 Board hearing, the Veteran stated that he enjoyed hunting and fishing, but that his hunting was greatly limited due to his difficulties with walking.  His spouse testified that they did not even walk around the block anymore, and that the Veteran was not able to walk their dog. 

In carefully reviewing the evidence of record, the Board finds that the criteria for a rating in excess of 20 percent under DC 5257 prior to September 6, 2011 (as noted above, the agency of original jurisdiction erroneously found that September 15 was the date of the VA examination, when it was actually conducted on September 6) have not been met.  See 38 C.F.R. § 4.71a.  In this regard, although the Veteran has reported instability of the knee, neither instability nor subluxation of the knee has generally been observed on actual examination of the knee by medical professionals apart from the July 2008 VA treatment record.  Specifically, the October 2007 VA examination report shows that instability and subluxation were not found on examination.  VA treatment records dated in February 2009 and December 2009 likewise reflect that the Veteran did not have instability of the right knee.  While the Veteran is competent to report instability of the knee, the Board accords more weight to the findings of the medical professionals, as they have the training and expertise necessary to administer the appropriate tests for a determination as to the actual type and degree of impairment associated with the Veteran's right knee disability.  The Board does not doubt the credibility of the Veteran's statements with regard to instability, but concludes that such instability can be no more than moderate in nature given the fact that most examinations of the knee since October 2007 have failed to yield objective or clinical findings of instability.  Indeed, the Board finds that DC 5258, under which a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, more adequately describes the Veteran's right knee symptoms as they have manifested during the pendency of this claim.  See 38 C.F.R. § 4.71a.  Nevertheless, as the 20 percent evaluation awarded prior to September 15, 2011 was initially assigned under DC 5257, and as this diagnostic code allows for a potentially higher rating of 30 percent (as opposed to DC 5258), the Board has retained this Diagnostic Code for the period of time prior to the September 2011 VA examination.  Accordingly, prior to September 6, the criteria for a rating in excess of 20 percent under DC 5257 for recurrent subluxation or lateral instability of the knee have not been met. 

As of September 15, 2011, the AOJ assigned an evaluation of 40 percent under DC's 5010 and 5260 based on limited extension and did not continue the evaluation under DC 5257.  See id.  The Board finds that this change in Diagnostic Codes was not improper as a procedural matter, as the Veteran had not been in receipt of a separate evaluation under DC 5257 for twenty years or more resulting in a protected rating.  See 38 C.F.R. § 3.951(b) (2011); see also Murray v. Shinseki, 24 Vet. App. 420, 425-26 (2011) (holding that a separate evaluation under DC 5257 which had been in effect for more than twenty years could not be discontinued simply because the same evaluation was subsequently assigned for arthritis under DC's 5260 and 5261).  As the Court noted in Murray, 24 Vet. App. at 425, it is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Moreover, this change in Diagnostic Codes did not amount to a reduction, as the evaluation of the Veteran's right knee was actually increased from 20 percent to 40 percent as of September 15, 2011. 

The Board likewise finds that a rating under DC 5257 as of September 6, 2011 is not warranted.  As discussed above, the VA treatment records and examination reports indicate that the Veteran's right knee disability has not been manifested by instability or recurrent subluxation.  As in the October 2007 VA examination report and the February 2009 and December 2009 VA treatment records, the September 2011 VA examination report reflects that the Veteran's right knee did not exhibit instability or subluxation on examination.  As such, the Board finds a separate evaluation under DC 5257 is not warranted as of September 6, 2011.  

However, the Board finds that a separate rating of 20 percent under DC 5258 is warranted as of September 6, 2011.  Under DC 5258, a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  In this regard, the examiner found in the September 2011 VA examination report that the Veteran had a "meniscus condition" with frequent episodes of locking, joint pain, and joint effusion.  VA treatment records dated in January and February 2009, December 2009, and September 2010 confirm findings of effusion in the joint.  Accordingly, because the 20 percent rating under DC 5258 is not based on range of motion findings, the Board finds that the assignment of a separate rating under this Diagnostic Code as of September 6, 2011 does not result in compensating the Veteran twice for the same disability in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  The Board notes that the 20 rating assigned under DC 5258 as of September 6, 2011 is essentially synonymous with the 20 percent rating assigned under DC 5257 prior to that date. 

The Board finds that a separate rating under DC 5258 prior to September 6, 2011 is not warranted.  As discussed above, while DC 5258 might more accurately reflect the Veteran's right knee symptoms than DC 5257, a 20 percent evaluation was already assigned under the latter Diagnostic Code for this time period.  The Board finds that the 20 percent rating assigned under DC 5257 effectively compensates the Veteran for such symptoms as pain and occasional locking and swelling of the right knee joint.  Thus, to assign separate ratings for the Veteran's right knee disability under both DC 5257 and 5258 would result in violating the rule against pyramiding.  See id.

The Board further finds that a separate rating of 10 percent for arthritis of the right knee is warranted prior to September 6, 2011.  In this regard, when a rating has been assigned under DC 5257 based on instability of the knee, a separate rating may also be assigned based on arthritis of the knee with limited motion under DC 5003 provided that limitation of motion at least meets the criteria for a 0 percent rating under DC 5260 or DC 5261, each of which pertains to limited motion of the knee.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997); see also 38 C.F.R. § 4.71a.  A separate rating for arthritis under DC 5003 may also be assigned based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

Under DC 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See id.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

The Board notes that in the recent case of Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court clarified its holding in Lichtenfels, explaining that the evaluation of painful motion as limited motion only applies to the evaluation of arthritis under DC 5003, as mandated by the express language in that provision, and only when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that although painful motion is entitled to a minimum 10 percent rating under Lichtenfels and DC 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  See id. at 43. 

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a.

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.  

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Here, the October 2007 VA examination report shows extension of the right knee to 0 degrees and flexion to 90 degrees, with pain beginning at 70 degrees.  After repetitive testing, range of motion was limited by an additional 10 degrees due to pain and locking during extension of the knee.  The February 2009 VA treatment record reflects extension of the right knee to 5 degrees and flexion to 100 degrees, with marked pain with motion at this point.  The August 2009 VA treatment record reflects extension of the right knee to 0 degrees and flexion to 100 degrees with pain.  The December 2009 VA treatment record shows that the Veteran had full extension of the right knee and flexion to 110 degrees, at which point there was some pain.  

Because the Veteran's flexion of the right knee has always exceeded 60 degrees, even taking into account the point at which pain begins, a compensable rating is not warranted under DC 5260.  See 38 C.F.R. § 4.71a.  Likewise, because the Veteran's extension has not been limited by more than 5 degrees during this period of time, a compensable rating for limitation of extension is not warranted under DC 5261.  See id. 

While the Veteran's limitation of motion of the right knee was not compensable prior to the September 2011 VA examination, the Board finds that a separate 10 percent rating is warranted under DC 5003 for x-ray evidence of arthritis and painful, limited motion of the right knee.  See 38 C.F.R. § 4.71a.

The Board has also considered whether a higher rating is warranted prior to September 6, 2011 based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes pertaining to limitation of motion of the joint).  The Board finds that a higher rating under the DeLuca criteria is not warranted.  In this regard, although the Veteran had additional limitation of motion of the right knee at the October 2007 VA examination, it was still not severe enough to be compensable under DC's 5260 and 5261.  The Board acknowledges the functional limitations imposed by the Veteran's right knee disability, including his pain, antalgic gait, difficulty walking, his need for a cane and knee brace, and the fact that he is unable to do roof repair in connection with his job as a roofing contractor and rather must limit himself to supervisory duties.  However, the Board finds that these functional limitations are expected concomitants of the Veteran's painful and limited motion, swelling, locking, and instability of the right knee, which have already been compensated in assigning a 20 percent rating under DC 5257 and a separate 10 percent rating under DC 5003 for painful motion prior to September 6, 2011.  The Board recognizes that the Veteran has been diagnosed with end-stage arthritis and that his symptoms have not significantly responded to conservative treatment.  Indeed, a total knee replacement has been suggested as a possibility.  Nevertheless, the Board concludes that the evaluations already assigned under DC 5257 and DC 5003 are based on and take into account the Veteran's considerable right knee impairment.  Because the Veteran's pain and functional limitations do not represent yet additional disability beyond the evaluations already assigned, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07.  

The Board finds that a rating in excess of 40 percent as of September 6, 2011 for arthritis of the right knee with limited motion is not warranted.  At the September 2011 VA examination, flexion of the right knee was to 115 degrees, with objective evidence of painful motion beginning at this point.  Extension of the right knee was to 30 degrees with objective evidence of painful motion beginning at this point.  He did not have additional limitation of motion of the right knee after repetitive testing.  The 40 percent rating was assigned based on limitation of extension of the right knee to 30 degrees.  See 38 C.F.R. § 4.71a, DC 5261.  Because the Veteran has not been shown to have extension limited to more than 30 degrees, or flexion limited to less than 115 degrees, even after repetitive testing, higher ratings are not warranted under DC's 5260 and 5261.  Further, a separate rating for arthritis of the right knee under DC 5003 may not be assigned, as DC 5003 provides that ratings based on x-ray findings of arthritis may not be combined with ratings based on limitation of motion.  See 38 C.F.R. § 4.71a.  

For the reasons discussed above with regard to the period of time prior to September 6, 2011, the Board finds that a rating in excess of 40 percent is not warranted under the DeLuca criteria.  See 38 C.F.R. §§ 4.40, 4.45.  In this regard, the September 2011 VA examination reflects that the Veteran did not have additional limitation of motion of the right knee on repetitive testing and was negative for flare-ups of right knee symptoms causing increased disability.  To the extent the Veteran has impairment of the right knee not compensated by the 40 percent rating assigned under DC 5261 for limited extension, including pain, crepitus, locking, and swelling, such impairment is accounted for in the assignment of a separate 20 percent rating under DC 5258.  Indeed, the high evaluations already assigned are in recognition of the fact that the Veteran suffers from considerable right knee impairment which might require a total knee replacement at some point in the future.  

There is no evidence showing that the Veteran has had ankylosis of the right knee, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

For the reasons discussed above, there is no evidence showing that the Veteran's right knee disability has met the criteria for ratings higher than those already assigned during the pendency of this claim.  Thus, further staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  Here, the Veteran's testimony at the April 2011 hearing and the VA examination reports show that the Veteran has been employed throughout the pendency of this claim.  The Board also notes that entitlement to TDIU was denied in a July 2008 rating decision which the Veteran did not appeal.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised in the present appeal.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected right knee disability is contemplated and reasonably described by the rating criteria.  See id.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Rather, the Board finds that DC's 5003, 5260, 5261, 5257, and 5258 contemplate the Veteran's pain, limited motion, crepitus, locking, and instability of the right knee and the resulting functional impairment.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's right knee disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

In sum, the Board finds that prior to September 6, 2011, a separate rating of 10 percent is warranted for arthritis with painful motion of the right knee.  As of September 6, 2001, a separate rating of 20 percent is warranted for pain, locking, and effusion into the joint of the right knee.  

The preponderance of the evidence is against a rating in excess of 20 percent under DC 5257 prior to September 6, 2011, and against a rating in excess of 40 percent under DC 5261 as of September 6, 2011 for the Veteran's right knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to increased ratings under these Diagnostic Codes is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a separate rating of 10 percent for arthritis of the right knee prior to September 6, 2011 is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a separate rating of 20 percent for meniscal impairment of the right knee as of September 6, 2011 is granted, subject to the laws and regulations governing payment of monetary benefits.  

Entitlement to a rating in excess of 20 percent for recurrent subluxation or instability of the right knee prior to September 6, 2011 is denied. 

Entitlement to a rating in excess of 40 percent for arthritis of the right knee as of September 6, 2011 is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


